DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.

Claim Status
Claims 1-31, 33, 36-40, 44-45 and 47-56 are cancelled.
The amendment of claims 32 and 57 filed on 14 July 2022 has been entered.  
Claims 61-64 are newly added.
Claims 32, 34-35, 41-43, 46 and 57-64 are currently pending.
Claim 60 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2020.
Claims 32, 34-35, 41-43, 46, 57-59 and 61-64 are rejected.

Priority
	The instant application claims the benefit of priority to DKPA 2015 00700 filed on 8 November 2015. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 8 November 2015.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32, 34-35, 41, 43, 46, 57-59 and 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Legarth (WO2014131422A2; 17 October 2018 IDS Document; previously cited) in view of Shobharani (Shobharani, P. et al., Potential of marine lactic acid bacteria to ferment Sargassum sp. for enhanced anticoagulant and antioxidant properties, 2012, Journal of Applied Microbiology, 114, 96-107; previously cited) as evidenced by Lee (Lee, Y. Effects of Diet on Gut Microbiota Profile and the Implications for Health and Disease, 2013, Bioscience of Microbiota, Food and Health, 32(1), 1-12; previously cited), Kim (Kim, E. et al., Fermented kimchi reduces body weight and improves metabolic parameters in overweight and obese patients, 2011, Nutrition Research, 31, 436-443; previously cited), Heuze (Heuzé, V. et al, 2020, Rapeseed meal. Feedipedia, https://www.feedipedia.org/node/52; newly cited), Grains Canada (Visual identification of small oilseeds and weed seed contaminants, 2019, Canadian Grain Commission, https://www.grainscanada.gc.ca/en/grain-quality/grain-grading/grading-factors/visual-identification-oil-weed-seeds/visual-identification-oil-weed-seeds-3.html), and Valves Online (Mesh Sizing Chart, 2022, Process Systems, https://www.valvesonline.com.au/references/mesh-sizing-chart/). Any newly recited portions herein are necessitated by claim amendment.

Regarding claims 32, 34-35 and 57-59, Legarth teaches a fermented food/feed ingredient comprising a fermented plant product comprising one or more of plants from the genus Brassica such as oilseeds, rape, such as rapeseed, rapeseed cake, rapeseed meal, cabbages, plants of the order Brassicales, such as families Brassicaceae/Cruciferae, Capparidaceae, and  Caricaceae, and plants from the genus Drypetes, such as from the family Euphorbiaceae; having a total glucosinolate content below 1 mol/ g (DW); and one or more lactic acid bacteria strains in a total amount in the range 105-1012 CFU per gram (Legarth Claim 18).  The process for producing a dry food ingredient, step c) fermenting the food/feed product with the one or more lactic acid bacteria strains, providing a fermented food/feed ingredient (Legarth Pg. 17, line 31 – Pg. 18, line 14).  The provided fermented food/feed ingredient in step c) and/or step g) has sources of protein from at least four different protein sources selected from plant sources, algae sources (Legarth Pg. 24, lines 25-27).  Legarth teaches the fermentation process provided by the starter culture according to the invention is preferably essentially a homofermentative process (Legarth Pg. 8, lines 27-30). Legarth discloses the food/feed product for use as a medicament in the treatment and/or prevention of yeast and/or bacterial infections in an animal and/or in humans (Legarth Claim 37) and [fermented composition administered to pigs resulted in] a drop in the number of pigs with diarrhea (Legarth Pg. 31, line 8).  
Regarding claims 32 and 58-59, Legarth is silent on inflammatory bowel disease, but the claimed fermented composition would alleviate inflammatory bowel disease as evidenced by Lee (Lee Pg. 2, Col. 2, lines 3-8: Lactobacillus, Bifidobacterium, Streptococcus and Escherichia coli showed a protective effect against inflammatory bowel disease in human studies.  Lactobacillus and Bifidobacterium improve the clinical conditions in patients with irritable bowel syndrome).
Regarding claim 57, Legarth is silent on blood cholesterol and triglycerides, but the claimed fermented composition would reduce blood cholesterol and triglycerides as evidenced by Kim (Kim Table 6, Column Fermented kimchi, Rows 1 and 2 Total cholesterol and TG (levels decrease from first to final after subjects had fermented kimchi); Pg. 440, §4. Discussion, ¶ 2, lines 1-10: Kimchi is a traditional Korean food that is made with napa cabbage and various other ingredients, which supply vitamins, minerals, and dietary fiber. Previous studies investigating the effects of kimchi have focused on individual ingredients (garlic and/or red chili) or side ingredients, such as seaweed and/or black rice.  However, the most important factor that makes kimchi such a healthy food is the process of fermentation.  Lactic acid bacteria are needed to ferment the kimchi, and these populations increase during the fermentation process).
Regarding claims 32 and 57, Legarth discloses plants from the genus Brassica such as rapeseed meal (Legarth Claim 18), thereby meeting the limitation "plant material is fractionized and has an average diameter of 5 mm or less" as evidenced by Heuze and Grains Canada. The process of producing rapeseed meal from rapeseed can be considered a fractionization process and the size would be less than 5 mm, because rapeseed is less than 5 mm prior to processing (Heuze Pg. 1, Description: Rapeseed meal, called canola meal in North America, Australia and some other countries, is the by-product of the extraction of oil from rapeseed; Pg. 1, Processes, Solvent-extracted rapeseed meal: Rapeseeds contain 40-45% oil and yield about 55-60% oil meal when fully extracted by crushing followed by solvent extraction; Grains Canada Pgs. 2-3 Fig 1a: b: Canola (Brassica rapa) at approximately 2 mm, c: Canola (Brassica napus) at approximately 2.5 mm).
Regarding claim 41, Legarth teaches the fermented food/feed ingredient provided in step c) has a lactic acid concentration of at least 50 mM (Legarth Pg. 13, lines 6-7).
Regarding claim 43, Legarth teaches a fermented dry food/feed ingredient comprising: fermented rapeseed in an amount of 5-50% by weight (Legarth Pg. 2, lines 26-28).
Regarding claim 46, Legarth teaches the fermentation process is performed at a moisture content in the range 25-60% (Legarth Pg. 12, lines 25-26).
Regarding claims 61 and 62, Legarth discloses the fermented food/feed ingredient has a protein content (seaweed/algae) in above 15% (w/w) (Legarth Pg. 24, lines 18-24; Claim 27) and the fermented plant materials are present in an amount of 5-80% by weight (Legarth Claim 23).
Regarding claim 63, Legarth discloses a range of the protein content (seaweed/algae) above 15% w/w and a range of the plant material in an amount of 5-80% by weight (Legarth Claim 23, Claim 27). The disclosed ranges encompass embodiments wherein the ratio between plant material and seaweed or algae is at least 1:1 (15% seaweed/algae and 15% plant material).
Legarth does not teach brown algae as recited in claims 32 and 57 or the seaweed or algae has an average diameter of 2 mm or less as recited in claims 32, 57 and 64.  
Pertaining to claims 32, 57 and 64, Shobharani teaches LAB (lactic acid bacteria) isolated from marine environment was found to be effective in seaweed fermentation.  Higher yield and speedy recovery of bioactive molecules from Sargassum were obtained by initial saccharification using cellulase followed by fermenting with LAB under an optimum incubation period of 12 days.  The present investigation identifies a potent LAB culture, Ent. Faecium, that can enhance the anticoagulation activity two times higher as compared with control.  Further, Sargassum fermented with the same culture was found to exhibit higher antioxidant activity (Shobharani Pg. 105, ¶ 4, lines 1-11). Regarding the size limitation recited in claims 32 and 57, Shobharani discloses the seaweed samples were milled using Apex mill to fine powder and sieved using 20 mesh (Shobharani Pg. 97, Col. 2, Materials, lines 3-6) or 0.841 mm as evidenced by Valves Online (Valves Online Pg. 1, Mesh Size Comparison Chart, Mesh number 20 = 0.841 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Legarth's method of treatment by adding the fermented brown algae taught by Shobharani to the administered composition, because brown algae has anti-inflammatory, anti-coagulant and antioxidant activities beneficial for disease treatment (Shobharani Pg. 96, Col. 2, lines 2-6: The brown algae Sargassum have been extensively exploited for their various biological activities including anticoagulant, antioxidant, antimicrobial, anti-inflammatory, anticancer, antiherpes activity and anti-hyperlipidemic activity). Shobharani and Legarth disclose administration of fermented algae for disease treatment; therefore, one of ordinary skill would reasonably expect Shobharani's fermented brown algae to work in Legarth's treatment method.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Legarth (WO2014131422A2) in view of Shobharani (Shobharani, P. et al., Potential of marine lactic acid bacteria to ferment Sargassum sp. for enhanced anticoagulant and antioxidant properties, 2012, Journal of Applied Microbiology, 114, 96-107; 17 October 2018 IDS Document; previously cited) as evidenced by Lee (Lee, Y. Effects of Diet on Gut Microbiota Profile and the Implications for Health and Disease, 2013, Bioscience of Microbiota, Food and Health, 32(1), 1-12; previously cited), Kim (Kim, E. et al., Fermented kimchi reduces body weight and improves metabolic parameters in overweight and obese patients, 2011, Nutrition Research, 31, 436-443; previously cited), Heuze (Heuzé, V. et al, 2020, Rapeseed meal. Feedipedia, https://www.feedipedia.org/node/52; newly cited), Grains Canada (Visual identification of small oilseeds and weed seed contaminants, 2019, Canadian Grain Commission, https://www.grainscanada.gc.ca/en/grain-quality/grain-grading/grading-factors/visual-identification-oil-weed-seeds/visual-identification-oil-weed-seeds-3.html), and Valves Online (Mesh Sizing Chart, 2022, Process Systems, https://www.valvesonline.com.au/references/mesh-sizing-chart/) as applied to claim 32 above, and further in view of Traka (Traka, M. et al. Glucosinolates, isothiocyanates and human health, 2009, Phytochemistry Reviews, 8, 269-282; previously cited). Any newly recited portions herein are necessitated by claim amendment
Regarding claim 42, Legarth teaches the fermented composition having a total glucosinolate content below 1 mol/ g (DW) (Legarth Claim 18, line 8), but does not teach at least 2 mol/g glucosinolate on a dry matter basis.
Traka teaches glucosinolates and their derivatives contribute to a reduction in risk of carcinogenesis and heart disease (Traka Abstract, lines 1-19: Concurrent with the increase in our knowledge of the genetic and environmental factors that lead to glucosinolate accumulation in plants, and the role of these compounds and their derivatives in mediating plant–herbivore interactions, there has been significant advances in our understanding of how glucosinolates and their products may contribute to a reduction in risk of carcinogenesis and heart disease when consumed as part of the diet). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the fermented composition in Legarth's treatment method by increasing the concentration of glucosinolates above 1 mol/ g. One of ordinary skill would have been motivated to increase the concentration of glucosinolates based on Traka's disclosure that glucosinolates may contribute to a reduction in risk of carcinogenesis and heart disease (Traka Abstract, lines 1-19).

Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered but they are not persuasive.  
Applicant traverses the 103 rejection of amended claim 32, its dependent claims, and claim 57 by arguing that Legarth and Shobharani fail to teach or suggest the plant material is fractionized having an average diameter or 5 mm or less and fermented seaweed or algae having an average diameter of 2 mm or less. (Arguments Pg. 5, [5] – Pg. 6).  This new claim limitation was added by amendment on 7/14/2022.
As discussed in the rejection above, Legarth meets the newly added limitation "plant material is fractionized and has an average diameter of 5 mm or less" by disclosing plants from the genus Brassica such as rapeseed meal (Legarth Claim 18), as evidenced by Heuze and Grains Canada. The process of producing rapeseed meal from rapeseed can be considered a fractionization process and the size would be less than 5 mm, because rapeseed is less than 5 mm prior to processing (Heuze Pg. 1, Description: Rapeseed meal, called canola meal in North America, Australia and some other countries, is the by-product of the extraction of oil from rapeseed; Pg. 1, Processes, Solvent-extracted rapeseed meal: Rapeseeds contain 40-45% oil and yield about 55-60% oil meal when fully extracted by crushing followed by solvent extraction; Grains Canada Pgs. 2-3 Fig 1a: b: Canola (Brassica rapa) at approximately 2 mm, c: Canola (Brassica napus) at approximately 2.5 mm). The limitation "wherein the seaweed or algae has an average diameter of 2 mm or less" is met by Shobharani's teachings: the seaweed samples were milled using Apex mill to fine powder and sieved using 20 mesh (Shobharani Pg. 97, Col. 2, Materials, lines 3-6) or 0.841 mm as evidenced by Valves Online (Valves Online Pg. 1, Mesh Size Comparison Chart, Mesh number 20 = 0.841 mm). 

Applicant further argues neither reference recognizes that a fermentation process may be improved by pre-treating plant material and/or algae or seaweed to obtain a material having a specific size (Arguments Pg. 6, [1]).
Applicant's arguments concerning recognition of the benefit of pre-treating plant material and/or algae or seaweed are not germane to the claimed invention as the claims do not require any intended benefit of pre-treatment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657